Citation Nr: 1411821	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE
Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from October 1964 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  By a February 2008 rating decision, the RO denied separate claims of service connection for PTSD, anxiety disorder and clinical depression.  The Veteran did not appeal the decision, and new and material evidence was not received prior to the expiration of the appeal period.

2.  Evidence received since the RO's February 2008 decision relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disorder and it raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The February 2008 RO decision, which denied separate claims of service connection for PTSD, anxiety disorder and clinical depression, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2007).  

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran originally filed an application for benefits in June 2007 that included claims of service connection for PTSD, anxiety disorder and clinical depression.  By a February 2008 rating decision, the RO separately denied the three claims.  The Veteran was notified of the decision by a letter dated later that month.  He did not appeal the decision, and new and material evidence was not received prior to the expiration of the appeal period.  Thus, the February 2008 decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2007).  

In April 2009, the Veteran sought to reopen the denied service connection claims.  The Board notes that the claims are best treated broadly as one single claim of service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In support of his claim, the Veteran submitted a March 2009 statement from Dr. T.B.N. who is his treating VA psychiatrist.  Dr. T.B.N. provided diagnoses of PTSD, depression and anxiety disorder.  Dr. T.B.N. also checked "Yes" for whether the Veteran's disabilities are due to injury or aggravation of military service.

The claims were previously denied in the February 2008 decision, in part, because there was no medical evidence establishing a causative relationship between the Veteran's anxiety disorder and clinical depression, and his military service.  The March 2009 statement from Dr. T.B.N. is new evidence that relates to an unestablished fact necessary to substantiate a claim of service connection for a psychiatric disorder and it raises a reasonable possibility of substantiating the underlying claim.  This is the criteria for reopening a previously denied service connection claim based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

In consideration of the above, the Board concludes that the claim of service connection for a psychiatric disorder is reopened based on the submission of new and material evidence.  The Board emphasizes that the new and material evidence was not received within one year of notice of the February 2008 decision; thus, the evidence is considered as part of the pending reopened claim rather than the original claim.  The reopened claim is addressed further in the remand section.


ORDER

The Veteran's claim of service connection for a psychiatric disorder is reopened; to this limited extent, the appeal is granted.


REMAND

The Veteran contends that he has a psychiatric disorder, however it is clinically diagnosed, as a result of his military service.  He believes his current psychiatric disorder is related to experiences performing his military duties as a heavy truck driver.  Specifically, the Veteran recalls picking up dead bodies of service members and civilians when he was tasked with wrecker duties following motor vehicle accidents throughout France and Germany.

The Veteran has not yet been afforded a VA examination in connection with this claim.  Based on the evidence, the Board finds it necessary to remand the claim to schedule the Veteran for a VA psychiatric examination.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Additionally, the RO will have an opportunity to adjudicate the merits of the reopened claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

The Veteran may receive regular treatment at the VA Medical Center (VAMC) in Fayetteville, North Carolina.  Updated treatment records should be obtained in light of the remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records (since December 2011) from the Fayetteville VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of his claimed psychiatric disorder(s).  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner should identify the Veteran's current psychiatric disorders.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disorder that had its onset during, or is otherwise related to, his active military service.  Consideration should be given to his statements as to picking up dead bodies at motor vehicle accident scenes in the performance of his duties as a heavy vehicle driver.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, after undertaking any other development deemed appropriate, adjudicate the reopened claim of service connection for a psychiatric disorder on the merits.  If the sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


